Citation Nr: 9919598	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-47 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus at L5 - S1 as secondary to lumbar strain.

2.  Entitlement to an increased evaluation for lumbar strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant, the veteran and their daughter-in-law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to April 
1950 and from May 1950 to October 1966.  

By rating action in November 1993, the veteran was found to 
be incompetent for Department of Veterans Affairs (VA) 
purposes.  The appellant is his wife and representative 
payee.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in August 1993 and February 1998 by the 
VA Regional Office (RO) in Detroit, Michigan.

In December 1996 and August 1998, the Board remanded this 
case to the RO.  The case was most recently returned to the 
Board in March 1999.  


FINDINGS OF FACT

1.  There is no competent medical evidence that service-
connected lumbar strain caused or aggravated herniated 
nucleus pulposus at L5 - S1.

2.  Lumbar strain is primarily manifested by complaints of 
pain and muscle spasms, without more than moderate limitation 
of motion.


CONCLUSIONS OF LAW

1.  A claim of entitlement to service connection for 
herniated nucleus pulposus at L5 - S1 as secondary to lumbar 
strain is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  An evaluation of 20 percent for lumbar strain is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection

Service connection was initially granted in February 1968 
only for lumbar strain and has not been expanded to include 
disc pathology.  Records of a private hospital showing that 
the veteran underwent surgery in October 1984 for a herniated 
nucleus pulposus at L5 - S1 were submitted in support of the 
current appeal.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection shall be granted for the degree of 
aggravation to a nonservice-connected disorder which is 
proximately due to or the result of a service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The initial inquiry in reviewing any claim before the Board 
is whether the claim is well grounded.  A person who submits 
a claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  A claimant cannot meet this 
burden simply by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Claims for 
secondary service connection must be well grounded.  
Libertine v. Brown, 9 Vet. App. 521 (1996).  

In the instant case, there has not been a medical finding or 
medical opinion, by either a VA or a private physician, 
relating the disc abnormality treated surgically in 1984 to 
the veteran's service-connected lumbar strain.  The secondary 
service connection claim is thus not well grounded and will 
be denied on that basis.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.310(a); Allen.  

II.  Increased Rating

When a veteran alleges that a service-connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed to the extent possible, and no further assistance 
to the veteran is required to comply with the duty to assist 
him mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

38 C.F.R. § 4.71a, Diagnostic Code 5295, provides that a 
10 percent evaluation is warranted for lumbosacral strain 
when there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

In the veteran's case, there is a question as to whether he 
has been having muscle spasms related to chronic lumbar 
strain.  The record reflects that at a VA examination in 
February 1975 no spasms were found.  In January 1991, the 
veteran suffered a severe cerebrovascular accident (a 
stroke).  At an examination for aid and attendance or 
housebound benefits in October 1991, which was conducted by 
Ronald E. Battiata, M.D., the veteran's family physician, 
right footdrop was noted; the veteran would fall to the right 
side; he used a cane and a walker.

In January 1993, Dr. Battiata reported that the veteran had 
been under his care for one year.  The veteran had increasing 
difficulty with ambulation due to degenerative arthritis and 
a stroke.  In March 1992, Dr. Battiata reported that the 
veteran's lower back disorder was stable; at times, he had 
mild lower back pain.  In October 1992, Dr. Battiata reported 
that the veteran's back pain interfered with activities of 
daily living; on some days, he could not get out of bed due 
to back pain.

At a VA orthopedic examination in July 1993, there were no 
apparent spasms of the muscles of the lower back, and there 
was no evident pain on range of motion.  

In a notice of disagreement, received in August 1994, the 
appellant stated that the veteran had back spasms almost 
constantly throughout the day and night, and that he had 
difficulty getting out of bed, arising from a sitting 
position, and walking, which she attributed to his back 
disorder. 

In a letter to the RO, received in October 1994, the 
appellant stated that during the VA examination the doctor 
made the veteran perform certain movements and that, after 
the examination, he was in pain and could not walk for a few 
days.  

At personal hearings before a hearing officer in May 1995 and 
before the undersigned Member of the Board in August 1996, 
the appellant and her daughter-in-law testified that they 
cared for the veteran and he had muscle spasms.  In a 
response to a question as to whether the veteran had his 
shirt off when he was allegedly having muscle spasms of the 
back, the veteran's daughter-in-law testified that the 
veteran had his shirt on, but sometimes would pull the shirt 
up and she would see muscle spasms.

A statement dated in June 1995 by Dr. Battiata was submitted, 
in which he said that the veteran had frequent back spasms.  
Dr. Battiata did not state at that time whether he had 
personally observed such spasms.

Dr. Battiata's office notes were submitted, which showed that 
in April 1997 an assessment was made of "muscle spasm, low 
back."  

At a VA orthopedic examination in July 1997, no muscle spasm 
was noted.  X-rays of the lumbosacral spine showed mild 
degenerative changes.  Range of motion was forward flexion to 
65 degrees, extension to 15 degrees, lateroflexion to 
20 degrees, and rotation to 10 degrees.

With regard to rating the veteran's lumbar strain under 
Diagnostic Code 5295, the Board finds that the evidence is in 
relative equipoise on the question of whether the service-
connected back disability is manifested by spasms.  Resolving 
the doubt on that issue in the veteran's favor, entitlement 
to a 20 percent rating under Diagnostic Code 5295 is 
established.  The criteria for an evaluation in excess of 
20 percent under that Diagnostic Code have not been met, and 
a higher rating is not in order.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Code 5295.

Diagnostic Code 5292 provides that slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation; 
moderate limitation of motion warrants a 20 percent 
evaluation; and a 40 percent evaluation requires severe 
limitation of motion.  In the veteran's case, as severe 
limitation of motion of the lumbar spine has not been 
demonstrated, a rating in excess of 20 percent under 
Diagnostic Code 5292 is not in order.  



ORDER

An evaluation of 20 percent for lumbar strain is granted, 
subject to governing regulations concerning monetary awards. 

Entitlement to service connection for herniated nucleus 
pulposus at L5 - S1 is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

